Citation Nr: 1043694	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for spondylosis of the 
lumbosacral spine.

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for silicosis.

4. Entitlement to service connection for sleep apnea, including 
as secondary to service-connected deviated nasal septum.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for residuals of a head 
trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to April 1965.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and May 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, so 
that the Veteran could be scheduled for a Travel Board hearing.

This appeal is REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on his part. 


REMAND

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As 
noted, in November 2009, the Veteran's claim was remanded to the 
RO because the record reflected that he had requested a Travel 
Board hearing in the matters on appeal and he had not yet been 
afforded such a hearing.

The Veteran was scheduled for a Travel Board hearing at the 
Houston, Texas RO on May 6, 2010.  He was advised of such 
appointment in March 2010.  In correspondence received in April 
2010, the Veteran requested that the May 6, 2010, Travel Board 
hearing be rescheduled for a hearing at the San Antonio, Texas, 
satellite office of the Houston RO, as this location was more 
convenient for him.  

In July 2010, the Veteran was advised that his hearing before the 
Board had been rescheduled for a videoconference hearing to take 
place on September 21, 2010, at the San Antonio, Texas, satellite 
office of the Houston RO.  He was sent a reminder letter 
incorrectly identifying the Houston, Texas RO as the location for 
his September 21, 2010 videoconference hearing.  The Veteran did 
not report for this hearing.  In October 2010, the Veteran filed 
a motion to reschedule a hearing before a Veterans Law Judge of 
the Board.  See 38 C.F.R. § 20.704.  In November 2010 
correspondence, the undersigned Acting Veterans Law Judge found 
that good cause had been shown for the Veteran's failure to 
appear for his scheduled hearing and his failure to provide a 
timely request for a new hearing date.  The undersigned Acting 
Veterans Law Judge advised the Veteran that the Board's Hearing 
Unit would contact the San Antonio, Texas, satellite office of 
the Houston RO to reschedule the Veteran for another hearing.

A review of the claims file shows that the Veteran recently 
advised VA that he is no longer represented by the Disabled 
American Veterans and is now being represented by the Texas 
Veterans Commission (TVC).  See October 2010 VA Form 21-22 
(appointing the TVC as his representative).  As such, he requests 
that his claims file be returned to the San Antonio, Texas, 
satellite office of the Houston RO so that the TVC may have an 
opportunity to review his claims file prior to his rescheduled  
Board videoconference hearing.

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a videoconference 
Board hearing at the San Antonio, Texas, 
satellite office of the Houston RO.  Provide 
the Veteran's claims file to the TVC prior to 
the rescheduled videoconference Board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

